Citation Nr: 1621663	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-23 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served in the Air National Guard with periods of active duty from January 2004 to April 2004 and from June 2005 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In July 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In May 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO. Transcripts of these hearings have been associated with the claims file.

This claim was remanded on two previous occasions by the Board, the most recent of which occurred in December 2014.  There, the Board directed the Agency of Original Jurisdiction to obtain all outstanding VA treatment records and add them to the claims file and to solicit an addendum opinion concerning the possibility the Veteran's narcolepsy was caused by or otherwise a result of his active duty service.  Review of the completed development reveals that there has been at the very least substantial compliance with these remand directives, as the outstanding records were added to the claims file and an addendum opinion provided that was responsive to the directive posed to the examiner.  As such, the Board is proceeding with its adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Below, the Board is denying the Veteran's claim for service connection.  The reason for the denial is that the medical evidence clearly and unmistakably establishes that the Veteran's narcolepsy preexisted his active duty service and was not aggravated beyond its normal progression by his deployment.   




FINDING OF FACT

The Veteran's narcolepsy did not manifest during active service and is not otherwise etiologically related to active service. 


CONCLUSION OF LAW

The criteria for service connection for narcolepsy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Veteran contends that his narcolepsy was aggravated by, or manifested during, his service in Southwest Asia.  He asserts that he had no problems with narcolepsy prior to his deployment to Qatar but that due to the stress during this deployment he developed a constant dull headache which he now associates as a symptom of the narcolepsy.  He further asserts that he felt the stress of his first overseas deployment on the flight to Qatar during which he vomited.  He acknowledges that he was not diagnosed with narcolepsy until after service in January 2007.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For certain chronic disorders, including organic diseases of the central nervous system such as narcolepsy, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.   

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Board recognizes that the Veteran served in the Air National Guard and resultantly has several periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  The term "active military, naval, or air service" includes active duty, any reserve service periods of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6.  

The Veteran's DD Form 214 shows that he served in Qatar in support of Operation Enduring Freedom during his second period of active duty.

His January 2003 service enlistment examination reflects no history of narcolepsy.  A July 2005 post-deployment health assessment report reflects that he served in Qatar from June 30, 2005, to July 16, 2005, in support of Operation Enduring Freedom, that he denied having headaches or feeling tired after sleeping, that he did not feel that he was in great danger of being killed during the deployment, that he was not interested in receiving help for a stress or emotional problem, that he was in excellent health, and that he did not develop any medical problems during the deployment.  No referral for further evaluation was indicated.

In December 2006, the Veteran sought treatment at the Iowa Sleep Disorders Center for daytime hypersomnolence and snoring.  There, he stated he had noticed an increase in his sleepiness since he was 16 years old.  He eventually underwent a polysomnography study and in January 2007 the first official diagnosis of narcolepsy was made.  The evidence shows that the Veteran's first official narcolepsy diagnosis was made in January 2007 based on the results of a polysomnography study.  

There is a November 2008 VA neurology note that details the Veteran's report of sleep issues early in his life.  He stated that he had a traumatic brain injury at age 12 after a rollerblading incident.  He was unconscious for a day, but recovered with no residual.  He then stated that when 15 or 16, he began having problems falling asleep during school.  He stated that he could not stay up at night and would have irresistible urges to sleep.  He stated that if things got boring, he would fall asleep easily and had to fight sleep even if more exciting things happened.  

In February 2009, the Veteran's treating VA neurologist authored a follow-up note that stated the following: 

This patient has a history of narcolepsy with cataplexy.  The patient did have symptoms relating back to his high school years, but the stress of the service could certainly increase his symptoms, as well as exacerbate his cataplectic attacks.

The Veteran had a hearing before a Decision Review Officer in July 2009.  At that hearing, he stated that prior "to January 2007...I did not have noticeable symptoms of narcolepsy."  He stated that while he was deployed, he felt stressed to the point that he threw up.  He then said, "[i]t was that uneasiness, that stress that I think made my narcolepsy worse."  He then attempted to clarify what he believed his claim was: he denied that he was claiming his deployment caused the condition and instead believed that the deployment aggravated it.  

Several friends and family members submitted statements in support of the Veteran's claim in July 2009.  His father wrote that after he returned home from deployment, he had a greater need for sleep.  His in-laws both discussed his propensity to fall asleep in the early evening when he would visit their home.  His mother wrote that his need for sleep increased following his deployment and, as a result, his once-robust social life dwindled.  His wife detailed his falling asleep some days at 5:30 pm and the strain it caused their relationship.  

Dr. Z., a physician from the Iowa Sleep Disorders Center, submitted a letter in May 2010.  The letter summarized the Veteran's narcolepsy diagnosis.  It then stated that the Veteran had daytime hypersomnolence since he was 16 years old, but was not diagnosed with narcolepsy until 2007.  Dr. Z. stated, "I suspect that [the Veteran] may well have had narcolepsy in his teen years, but I have no way of confirming that.  Narcolepsy usually has its peak onset in the teens or 20's." 

The Veteran submitted two internet articles in June 2010 concerning narcolepsy.  The first, from the MedlinePlus Medical Encyclopedia, states that "[n]arcolepsy is a nervous system disorder, not a mental illness.  Anxiety does not cause narcolepsy."  The rest of the article detail testing, prognosis, treatment, and medications for the condition.  

The Veteran testified before the undersigned Veterans Law Judge in May 2011.  There, he denied having any sleep issues prior to his deployment to Qatar.  He reiterated the belief that his condition was related to stress associated with his deployment.  Specifically, he stated that he experienced a great amount of stress on his deployment flight.  He stated that he was not an active teen growing up, so that is probably why he previously told a physician he experienced sleepiness in high school.  He stated that once he returned from deployment, he would fall asleep at seven o'clock in the evening.  

He underwent a VA examination in May 2012.  The claims file was reviewed.  His past diagnosis of narcolepsy was noted.  The Veteran stated that he first noticed his sleep difficulties in 2006 and disputed his prior statement that he had any problems in his teenage years.  A thorough account of his sleepiness and medications is included in the report.  The examiner marked that he had a confirmed diagnosis of narcolepsy with his symptoms being excessive daytime sleepiness and sleep attacks.  In the diagnostic testing section, the examiner indicated January 2007 and March 2012 multiple sleep latency tests were positive for narcolepsy.  The examiner then provided a detailed summary of each piece of relevant evidence contained in the claims file, including the Veteran's normal pre-and-post-deployment health assessments, the records surrounding his initial diagnosis of narcolepsy in 2007, the lay statements submitted from the Veteran's family members indicating a change since returning from Qatar, the Iowa Sleep Disorders Center physician's statement about the possibility the condition dated back to his teenage years, and the VA neurology notes detailing his sleep issues both before and after deployment.  

The examiner eventually opined that the narcolepsy was less likely than not incurred in or caused by his active duty service.  He also opined that the condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by service.  As rationale, the examiner cited to the Veteran's prior complaints about sleepiness in his teenage years, including the expanded reports contained in the VA treatment record of November 2008.  He also noted the May 2010 letter and the October 2010 VA treatment note in which the physicians opined that it was possible the Veteran's narcolepsy dated back to his teenage years.  Regarding the possibility of aggravation, the examiner stated that review of relevant medical literature revealed that:

* Narcolepsy is a neurological disorder not caused by anxiety nor stress and is not a mental health disorder;
* The exact cause of the condition is unknown but appears to be due to lack of hypocretin in the brain which is believed to be the result of an autoimmune disorder;
* Typical age of onset is between 15 and 25, but the condition could be diagnosed as early as age 7 or even earlier if a genetic defect preventing normal production of hypocretin is present;
* The condition is fairly common, affecting 1 in 3000 people with cataplexy and even more when cataplexy is not present; 
* The condition is exacerbated by conditions that result in poor sleep hygiene such as shift work or other situations that disrupt a normal sleep pattern.

Based upon this information, the examiner opined that the Veteran's pre-existing narcolepsy was not aggravated by stress or anxiety he experienced as a result of his deployment to Qatar in 2005.  The examiner then opined that while it was at least likely as not that the Veteran experienced a temporary exacerbation of sleep issues during his deployment, this appeared to return to pre-deployment levels as evidenced by the August 2005 post deployment health assessment, at which he reported no symptoms.  Furthermore, the examiner cited that the Veteran did not appear to seek treatment until more than one year after leaving active military service.  

A VA medical opinion was generated in February 2015.  An addendum to this report was made the following month that indicated the claims file was reviewed.  A thorough summary of all relevant evidence is included in the opinion report.  The examiner eventually opined that the narcolepsy was less likely than not incurred in or caused by his stress and anxiety experienced on his deployment.  As rationale, she stated that it was most likely that the symptoms began when he was 16, as noted by the prior physicians who treated the Veteran.  She then stated that in rendering this opinion, she reviewed all of the letters submitted by the Veteran's family members detailing his post-deployment sleepiness; however, these statements did not account for the Veteran's entire health history nor did they provide any new information to change the examiner's mind.  

After review of the relevant evidence, the Board must deny the Veteran's claim for service connection for narcolepsy.  The Board finds that narcolepsy was not noted upon the one service enlistment examination of record from January 2003, thus the Veteran is considered to have been in sound condition when he entered both his periods of active service.  To rebut the presumption of soundness, there must be clear and unmistakable evidence that the condition preexisted service and was not aggravated by service.  

The Board finds that there is clear and unmistakable evidence that the Veteran's narcolepsy preexisted his active duty service.  The Veteran's report of his troubles with falling asleep while 15 or 16 years old to his treating VA neurologist in November 2008 is probative evidence that he at the very least had relevant symptoms prior to his active duty service.  Such statements alone can be sufficient to rebut the first prong of the presumption of soundness, and demonstrate a preexisting disability.  See Horn v. Shinseki, 25 Vet. App. 231, 237 (2012) (holding that an appellant's own statements regarding a pre-service disability may alone rebut the preexistence prong of the presumption of soundness); see also Doran v. Brown, 6 Vet. App. 283, 286 (1994) (the presumption of soundness was rebutted by clear and unmistakable evidence consisting of the appellant's own admissions of a pre-service disability).  

Furthermore, these symptoms were considered by all of the doctors who opined on this issue, including Dr. Z., who suspected that the Veteran may have had narcolepsy in his teenage years, and the VA neurologist, who stated he possessed narcolepsy symptoms in high school.  The Board places the most weight, however, on the opinion of the May 2012 VA examiner, who opined that the narcolepsy clearly and unmistakably preexisted service.  The examiner included a thorough summary of every piece of relevant evidence in the claims file, including the Veteran's reports of early symptomology, his first narcolepsy diagnosis in 2007, and the statements from his family members.  The report also contained a well-reasoned rationale based upon a reading of the medical literature, which included the points that the cause of narcolepsy is relatively unknown and that it could incept very early in one's life.  Thus, considering the Veteran's own reported symptoms of sleep issues during high school, as well as the VA examiner's opinion, the Board finds that there is clear and unmistakable evidence of a preexisting narcolepsy disorder sufficient to rebut the first prong of the presumption of soundness.  

Therefore, the remaining question is whether this condition was not aggravated during his active duty service.  In other words, a determination must be made whether it is undebatable that there was not an increase in severity due to the natural progression of the disease during the Veteran's active duty service.  The Veteran has consistently alleged his belief that the stress and anxiety he experienced on deployment chronically worsened this condition.  

In support of the Veteran's claim are the multiple lay statements submitted from family members that discussed the Veteran's sleep issues after he returned from deployment.  His mother stated there was a complete behavioral change once he returned home.  Additionally, in February 2009, his treating VA neurologist stated that "stress of the service could certainly increase his symptoms."  

However, the rest of medical evidence relevant to this question is generally against a finding of aggravation.  The Veteran submitted medical literature himself which stated, "[n]arcolepsy is a nervous system disorder, not a mental illness...[a]nxiety does not cause narcolepsy."  The May 2012 VA examiner opined that that the narcolepsy was clearly and unmistakably not aggravated beyond its natural progression by the Veteran's active duty service.  The examiner again cited several points from relevant medical literature, including that narcolepsy was not caused by anxiety or stress and was believed to be caused by a lack of hypocretin in the brain.  The examiner further noted that while narcolepsy could be exacerbated by conditions that result in poor sleep hygiene, this was likely temporary in the Veteran's case, as evidenced by his normal post-deployment health assessment and the year he waited between his end of deployment and seeking treatment for his condition.  The Board again places the most weight on the May 2012 VA examiner's opinion because of its consideration of all of the evidence and it is supported by a detailed rationale.  

The Board is also in agreement with the February 2015 VA medical opinion that the lay statements submitted in support of the Veteran's claim do not reflect the entire history of the Veteran's sleep issues.  The statements do not discuss his early symptoms; in fact, the Veteran's wife and her parents did not apparently know the Veteran prior to his deployment.  Furthermore, lay persons, including the Veteran and his family members, do not possess the requisite medical training to offer probative opinions concerning whether the Veteran's active duty service caused or aggravated his narcolepsy.  These statements are all outweighed by the probative medical evidence of record.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for narcolepsy and it must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II. The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran with proper notice regarding his service connection claim in August 2008.  Furthermore, a Statement of the Case and multiple Statements of the Case were issued containing the relevant regulations concerning the aggravation of a preservice disability.  Thus, the duty to notify was met.  

Regarding the duty to assist, the RO has obtained all of the Veteran's available service treatment records.  The RO also obtained all VA treatment records and added them to the claims file.  Finally, the RO provided the Veteran with a VA examination to assess whether his narcolepsy was related to active duty service.  The examiner summarized all relevant evidence in the claims file and rendered competent opinions concerning the Veteran's condition.  These opinions are supported by detailed and well-reasoned rationales that consider relevant medical principles.  A second VA medical opinion was solicited in February 2015 to address whether the narcolepsy was directly related to the Veteran's active duty service; however this examiner was in agreement that the condition could not be caused by the service because it preexisted his service.  This opinion is also supported by a detailed rationale. 

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims adjudicated herein.  Hence, no further notice or assistance was required in order for the Board to perform the above appellate review without prejudice to the Veteran.  








ORDER

Entitlement to service connection for narcolepsy is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


